DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the Request For Continued Examination submitted on August 19, 2021 for application 16/121426.
Claims 1 -5, 7 – 12, 14 – 16, 18 – 22 and 24 – 25 are pending.
Claims 1 – 4, 7 – 12, 14 – 16, 18 – 20, 22 and 24 are amended.
Claims 6, 13, 17, and 23 are cancelled.
Claims 24 – 25 are objected to
Claims  1 -5, 7 – 12, 14 – 16, and 18 – 22 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2021 has been entered.
Response to Arguments
Applicant’s arguments filed on 8/19/2021 have been fully considered and are persuasive to the rejection of claims 1 -5, 7 – 12, 14 – 16, 18 – 22 and 24 – 25 under 35 U.S.C. 101 and the rejections from the prior office action are withdrawn.  As the applicant made amendments affecting the scope of the claims, a new search and consideration was performed and new grounds of rejection were found for claims 1 -5, 7 – 12, 14 – 16, and 18 – 22 under 35 U.S.C. 103.  Claims 24 – 25 were found to have 
In regards to claims 1 -5, 7 – 12, 14 – 16, 18 – 22 and 24 – 25 which were rejected under 35 U.S.C. 101 for being directed to an abstract idea without significantly more, the applicant’s argument that the combination of limitations integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception is persuasive, and said rejections are withdrawn.  An updated 35 U.S.C. analysis is provided below.
In regard to the numerous claim objections described in the previous office action, the applicant has successively amended said claims such that the objections are withdrawn.  The examiner has interpreted said claims under the broadest reasonable interpretation to identify new grounds of rejection for claims 1 -5, 7 – 12, 14 – 16, and 18 – 22 under 35 U.S.C. 103.  The applicant is directed to the respective rejections below.
The examiner recommends that the applicant review the specification for disclosure that if integrated into the independent claims would distinguish the amended claims from the cited prior art.   The examiner suggests that the limitations of claims 24 –25 which were found to recite allowable subject matter be integrated into the claim language of independent claims 1, 12, and 16  The applicant is invited to contact the examiner for an interview to discuss how to move the prosecution forward.
   Priority
This application is claiming a continuation benefit of prior-filed application No. 14/506480 (now U.S. Patent 10,095,797) under 35 U.S.C. 120, 121, 365(c), or 386(c), and filed on October 3, 2014.  Because this application names the inventor or at least one joint inventor named in the prior application 14/506480, and the prior application was co-pending at the time of the filing date of the current application, the applicant is entitled to the benefit claim to the prior-filed application, which is a priority date of 10/3/2014.
Terminal Disclaimer
The terminal disclaimer filed on March 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,095,797 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/19/2021 was filed after the mailing date of the non-final office action on 5/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claim 24 – 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1 -5, 7 – 12, 14 – 16, 18 – 22 and 24 – 25 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement to a computerized database system implemented with a server system where textual input of a social media message received from a client machine is stored in the database 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claims 1 – 3, 5, 8, 11 - 12, 14 – 16 and 18 – 21 are rejected under 35 U.S.C. 103 as being un-patentable over Johnson (U.S. 2013/0218310 A1; herein referred to as Johnson) in view of Powers et al. (U. S. 6901426 B1; herein referred to as Powers) on further view of Forsythe (U.S. 2015/0012490 A1; herein referred to as Forsythe).
In regard to claim 1, Johnson teaches a system comprising (see ¶ [0003]” . . . a computer-implemented athlete development system and methods thereof . . . “):
 a database system implemented with a server system  (see Fig. 1, ¶ [0024]” . . .  FIG. 1 depicts a system-level network diagram of a computer-implemented athlete development system in accordance with one embodiment of the present invention. The system 100 generally comprises at least a first user 105 and secondary users 120.sub.1 and 120.sub.2, each in communication with an administrator 110, generally hosting a central server 115 or database, through a network 160, which may comprise a global computer network, . . “) comprising one or more processors configured to cause (see Fig. 2, ¶ [0033]” . . . Components of computer 210 may include, but are not limited to, a processor 220 . . . “): 
storing textual input (see ¶ [0021]” . . .  text data (e.g., as entered by a user from an input device or generated by a computing device . . .”) of a social media message (see ¶ [0069]” . . . The user interface 142 may be adapted to be user friendly, and to comprise customizable menus to allow the user to manipulate the look and feel of the display of data and images generated by the system 102. In addition, the user interface 142 may be adapted to allow a user to run reports, print elements generated by the system, and/or interact with other users through direct messages, message boards, text chats, video chats, instant messaging, blogs, user-generated feeds, or the like. . .”)  as a first one or more data objects in a database (see ¶ [0052] “ . . . The athlete database 114 may generally comprise any data storage database suitable for embodiments of the present disclosure. For example, in one embodiment, the athlete database 114 may comprise at least one or more database management , the social media message having been received from a client machine associated with a first one of a plurality of users (see Fig. 1, ¶ [0029] “. . . within the system 100, a first user 105 and second user 120 may be capable of transmitting data, including multi-media data, to the administrator 110, using a mobile device. The mobile device in the context of this application may include, but is not limited to a smartphone, an Apple iPhone, a Blackberry device, Personal Data Assistant (PDA), a netbook, a mobile computer or the like, or may generally include a general purpose computer or components thereof, whether mobile or not, . . . “); 
processing the textual input (see ¶ [0042] “ . . . A user may enter commands and information into the computer 210 through input devices such as a mouse/keyboard 262 or other input device combination . . .”), the processing of the textual input including: parsing data of the textual input (see ¶ [0050] “ . . . the registration module 104 may be adapted to receive information about the athlete and/or user, and the type of account requested. Such information may be received in response to inquiries provided to the user by the system 102. The user may be provided an area to enter text responses to inquiries or may be provided a list of options to select, for example with a drop-down menu, radio buttons, a selectable graphic or icon, and/or the like. In some embodiments, the athlete will be allowed to enter requested general information and assessment data before gaining access to additional modules of the system 102, such as the mentoring module 112 and/or the fan base forum module 114. . .”), 
determining that the parsed data of the textual input includes a reference to a second one of the users (e.g. athlete) (see ¶ [0051] “ . . . the registration module 104 may be adapted to receive information from an athlete and provide it to an administrator for evaluation and acceptance determination. For example, the administrator may be provided with an athlete's biography and/or an application to join the system. In some embodiments, an administrator and a mentor may comprise the , and 
determining, in the parsed data of the textual input (see ¶ [0054] “ . . .  any type of sport mental skill assessment test, survey or analysis may be utilized either computerized, paper or interview. The mental assessment sub-module 124 may be adapted to provide an assessment test through a user interface, and/or the results of an assessment test may be entered, scanned, or imported into the system 102. . .”), that the parsed data of the textual input includes evaluative information (see ¶ [0055] “. . . any additional data acquisition means (e.g., written, telephonic, audio/visual, etc.) may be used to conduct a sport mental skills assessment . . . “) indicating an evaluation of performance of the second user (see Fig. 4, ¶ [0053] “. . . FIG. 4 depicts a block diagram of an evaluation module 108 in accordance with embodiments of the present disclosure. The evaluation module 108 may generally be adapted to collect data for the purposes of assessing the capabilities, both mental and physical, of an athlete requesting access to the system. The evaluation module 108 may generally comprise a mental assessment sub-module 124, a performance evaluation sub-module 126, and/or a marketability evaluation sub-module 128 . . . “); 
responsive to the determinations, transmitting prompt data (e.g. via the user interface 142 to view information)) to the client machine (see Fig. 6, ¶ [0068] “ . . . FIG. 6 depicts a user interface 142 displayed on a display 140 in accordance with embodiments of the present disclosure. The user , the prompt data configured to be processed by the client machine to cause a prompt to be displayed at the client machine (see ¶ [0069] “. . . The user interface 142 may also be adapted to display a graphical representation of the system. Although depicted in FIG. 6 as a simple display comprising three options, this is merely for exemplary purposes. Alternative displays, such as menus, icons, animations, or other displays consistent with the present disclosure may also be utilized. In some embodiments, the user interface 142 may display only the portions of the system that a user has security permissions to access. For example, an athlete may be able to access an evaluation and mentoring option, while a fan may only be able to access and/or view a fan base forum . . .”), the prompt indicating availability of a record input request (see ¶ [0050] “. . .  the registration module 104 may be adapted to receive information about the athlete and/or user, and the type of account requested. Such information may be received in response to inquiries provided to the user by the system 102. The user may be provided an area to enter text responses to inquiries or may be provided a list of options to select, for example with a drop-down menu, radio buttons, a selectable graphic or icon, and/or the like. In some embodiments, the athlete will be allowed to enter requested general information and assessment data before gaining access to additional modules of the system 102, such as the mentoring module 112 and/or the fan base forum module 114. . . .”)
Johnson fails to explicitly teach by at least identifying one or more evaluative keywords; and 
responsive to receiving the record input request from the client machine, creating or updating a performance evaluation record as a second one or more data objects in  the database to store the evaluative information in association with user identification data identifying the second user, and sharing the textual input as feed item data in a feed item of a feed of the database system.  However Powers teaches by at least identifying one or more evaluative keywords (Col 7: Lines  6 -18 “ . . .  The keyword table 130 lists all the keywords defined in the performance evaluation system 10 by a keyword ID. The keywords provide an easy way to classify members and other items of the performance evaluation system 10. The keywords can also be used to filter performance data for analysis or printing reports. The keyword IDs may be any suitable identifier operable to uniquely identify the keywords in the system 10. For the call center 100 of FIG. 2, the keywords may relate to the experience of an agent or to an agency from which the agent was hired. In this way, the performance of the agents may be compared based on their experience, the agency from which they were hired, and the like . . . “) ; and 
responsive to receiving the record input request from the client machine (Col 10: Lines 57-61 “ . . .  The productivity table 168 includes a first field identifying members with a member ID, a second field providing dates for the records, a third field identifying the data element for the record by a data element ID, and a fourth field storing the value of the data element . . . “; Col 11: Lines 38-53 “ . . .  productivity data is imported by selecting a configuration, selecting users to determine how the data will be applied (members assigned to selected users receive the productivity data), specifying how the date will be determined, selecting the data file 56 to import by selecting a drive and the file name, specifying how to match productivity data to members (by name or code), and selecting whether or not to replace existing productivity information. In response to the import request, the data importer 48 retrieves the requested data file 56 and if the import template associated with the configuration requests a preprocessor 52, applies the preprocessor 52. Using the delimiter information in the import template for the configuration and the mapping information in the configuration table, the data importer 48 inserts the productivity data into the productivity tables 90 for members in the user's view . . .”),
creating or updating a performance evaluation record as a second one or more data objects in  the database to store the evaluative information in association with user identification data identifying the second user (Col 11: Lines 54-67 “ . . . FIG. 8 illustrates details of an evaluation stored in the evaluation tables 92. As previously described, the evaluation is automatically generated based on guidelines, performance areas, and questions selected for the evaluation.  Referring to FIG. 8, the evaluation includes a member ID 180 for whom the evaluation was completed, a date 182 on which the evaluation was completed, and a plurality of performance areas 184. The performance areas 184 each include one or more questions 186 and their associated answer types 188. As the evaluation is completed, responses 190 are stored for each question and used to calculate a quality score 192 for the performance area 184. The quality score 192 is a measure of "goodness" for the member's performance . . . .) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a method and system for managing a performance evaluation system that stores an organizational structure for an enterprise, a view and a class of services for the user wherein the organizational structure includes a plurality of levels and a plurality of members assigned to the levels, and specifies the levels and the members of the organizational structure to which the user is allowed access to enable services of the performance evaluation system that the user is allowed to perform, as taught by Powers, into a method and system for an athletic development system where users can evaluate the performance and potential marketability of athletes participating in the system, as taught by Johnson. Such incorporation increases the different forms of evaluation that can be performed by blending the evaluation platform of Powers with the platform of Johnson.
The combination of Johnson and Powers fail to explicitly teach and sharing the textual input as feed item data in a feed item of a feed of the database system.  However Forsythe teaches and  sharing the textual input as feed item data in a feed item of a feed of the database system (see Fig. 5,  The term user is interchangeably used for the terms enterprise wide users or an individual user throughout this application (ie., user can be a worker within a company but also an individual consumer). Internal data is a data created by the user or that resides in the computer and/or the enterprise wide data. For example, but not limited to, text documents, financial spread sheets, email, chats, video conferencing, forms, social streams or feeds, ERP, CRM, data residing in the database etc. . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a method and system  to manage data dynamically and/or statically to enable the user and/or organization to create and utilize data efficiently by atomically structuring the varied data and transform the data into a context associated data in a data management system, an organizational environment and/or social media environment, as taught by Forsythe, into a method and system for an athletic development system where users can evaluate the performance and potential marketability of athletes participating in the system, wherein the performance evaluation stores an organizational structure, a view and a class of services for the user wherein the organizational structure includes a plurality of levels and a plurality of members assigned to the levels, and specifies the levels and the members of the organizational structure to which the user is allowed access, as taught by the combination of Johnson and Powers.  Such incorporation enables the platform the provide context to the evaluation data and post to a social media feed.
In regard to claim 2, the combination of Johnson, Powers, and Forsythe teaches the second user being an employee (e.g. agents) of an organization  (e.g. call center company) and the performance evaluation record identifying the organization (see Powers Fig. 2, Col 7: Lines 62-67; Col 8: Lines 1 – 20 “ . . . For the call center 100 of FIG. 2, the system administrator (user 1) is associated with each level and member in the performance evaluation system 10. All of the associations for the system administrator are enabled and thus included in the system administrator's view to allow the system administrator to 
The motivation to combine Powers with Johnson is described for the rejection of claim 1 and is incorporated herein.  Additionally, Powers provides a structured database that can identify and employee and organization.  For Johnson, this could be related to an athlete associated to a team.
In regard to claim 3, the combination of Johnson, Powers, and Forsythe teaches wherein the record input request identifies contextual information from the feed related to the evaluative information (see Forsythe, Fig. 6, ¶ [0054]  “ . . . FIG. 6 is an illustration of enterprise data 600 or user level data processing as a flow chart for a system. Company A 601 or user 602 may use the system 600 to access their content data 400 using a machine readable medium/processor 603. Content data 400 in this scenario may be mix of varied data 102, web data 604, communication data 606, collaboration data 608, accessible and addressable data 614, social media data 612, and enterprise data 610. The enterprise processed data 618 is the data that has been LACE processed and enriched data that is presented to the user as an accessible and addressable intelligent data 614. The other varied data are , and wherein the performance evaluation record is created or updated to further store the contextual information (see Forsythe, Fig. 6, ¶ [0054]  “ . . .  a method of data management and system for data management, performs a series of steps which comprises of dynamically recognizing the natural structure of the various data, ingesting a data input by the user, atomizing, or reatomizing and correlating the data, monitoring change of data, separating the secure and non-secure data for optimizing storage and maximizing security, recreating the atomized and correlated data, storing across one or many data storage instances, virtual machines (vms) or locations; for example, cloud or local databases or remote databases, managing user data be it single or multiple user, dynamically analyzing and synthesizing, enriching with relevant contextual data, presenting either to the user or to the software enriched data for publishing or editing and allowing version control. LACE synthesizes new relationships over time based upon known or predictable patterns of context. These patterns are made up of dense absolute correlations, associations, connections, relationships of various data. These absolute associations are not inferred. Utilizing the Atomic Software Components which are managed by 
The motivation to combine Forsythe with the combination of Johnson and Powers is described for the rejection of claim 1 and is incorporated herein.  Additionally Forsythe processes the evaluation data to be contextualized and stored in databases.
In regard to claim 5, the combination of Johnson, Powers, and Forsythe teaches wherein the second user is associated with a corresponding user account in a performance management platform (see Johnson  ¶ [0049] “ . . . The registration module 104 may be optional, and may be adapted to receive registration data and generate user accounts. User accounts may be granted access the various aspects of the system 102. Different types of user accounts may be assigned different capabilities, security permissions, and/or access to different functions of the system 102. For example, the registration module 104 may be adapted to create user accounts for administrators, athletes, fans, athlete evaluators, and/or athlete mentors, with each type of account having a different set of security permissions and access to different modules or portions of modules in the system 102. Any user may access the registration module 104 to request an account and initiate the registration process to create a user account. . .:), and wherein the performance evaluation record is associated with the corresponding user account (see Johnson  ¶ [0051] “ . . . the registration module 104 may be adapted to receive information from an athlete and provide it to an administrator for evaluation and acceptance determination. For example, the administrator may be provided with an athlete's biography and/or an application to join the system. In some embodiments, an administrator and a mentor may comprise the same entity or may comprise different entities or different groups of entities. In many embodiments, the biography/application may comprise a listing of relevant information to the athlete's information as a potential member of the system. Once the athlete's biography and/or application is received and reviewed by an administrator, if there is sufficient desirable information thereon, the administrator may 
In regard to claim 8, the combination of Johnson, Powers, and Forsythe teaches wherein the social media message does not include a request by the first user to evaluate the performance of the second user (mentoring function after the evaluation)(see Johnson  ¶ [0060] “ . . . FIG. 5 depicts a block diagram of a mentoring module 112 in accordance with embodiments of the present disclosure. A mentoring module 112 may generally be adapted to provide mentoring to an athlete that is approved for access to the system by after evaluation is performed by the evaluation module 108. The mentoring module 112 may be adapted to provide mentoring services, such as mental, physical, and/or financial education, coaching, counseling, and/or support to the athlete. In some embodiments mentoring services may be provided by the mentoring module 112 in the form of content delivered to the athlete. For example, one or a combination of text, audio, image, and/or video content related to mentoring may be provided to the athlete on-demand or as part of a structured class or program . . . “).
In regard to claim 11, the combination of Johnson, Powers, and Forsythe teaches processing a second user request for performance evaluation records associated with the second user (see Johnson ¶ [0059] “ . . . Once an athlete is accepted into the system 102, the athlete may become a system player, such that the athlete is designated and held out to the public as being affiliated with the administrator. In such an embodiment, the administrator effectively becomes a sponsor of the athlete, but beyond mere financial sponsorship, the athlete may be fully committed to the administrator from an across-the-board perspective. In other embodiments, acceptance into the system indicates that the administrator will offer the athlete a job as a contract employee, whereby the administrator will agree to provide certain compensation and benefits, as described herein, in exchange for the athlete's performance, appearances, behavior and the like. Once in the system, the athlete may be granted access to a mentoring module 112 and/or exposed to numerous professionals to enable the athlete to reach a ; and providing the performance evaluation records associated with the second user  (see Johnson ¶ [0073] “ . . .  the administrator evaluates the past performance of the athlete to determine if the athlete has demonstrated sufficient physical skills, or the potential thereof, to qualify for the system. In many embodiments, the administrator may review a stored set of data on a computer, indicating performance characteristics of the athlete . . .”), the performance evaluation records associated with the second user including the created or updated performance evaluation record (see Johnson ¶ [0073] “ . . . the administrator may consider past finishing positions, final scores/results, performance trends, performance under pressure, or the like. In some embodiments, the information considered is in the form of statistician data--i.e., for example, correlations between certain conditions (e.g., weather, health, quality of competition, etc.) and the athlete's performance. . . “).
In regard to claim 12, Johnson teaches a computer implemented method comprising (see ¶ [0003],  Fig. 1, ¶ [0024], Fig. 2, ¶ [0033]) as described for the rejection of claim 1 and incorporated herein):
storing textual input(see ¶ [0021] as described for the rejection of claim 1 and incorporated herein) of a social media message (see ¶ [0069] as described for the rejection of claim 1 and incorporated herein) as a first one or more data objects in a database (see ¶ [0052] as described for the rejection of claim 1 and incorporated herein), the social media message having been received from a client machine associated with a first one of a plurality of users  (see Fig. 1, ¶ [0029] as described for the rejection of claim 1 and incorporated herein);
processing the textual input (see ¶ [0042] as described for the rejection of claim 1 and incorporated herein), the processing of the textual input including: parsing data of the textual input (see ¶ [0050] as described for the rejection of claim 1 and incorporated herein),
determining that the parsed data of the textual input includes a reference to a second one of the users (e.g. athlete) (see ¶ [0051] as described for the rejection of claim 1 and incorporated herein), and determining, in the parsed data of the textual input (see ¶ [0054] as described for the rejection of claim 1 and incorporated herein), that the parsed data of the textual input includes evaluative information(see ¶ [0055] as described for the rejection of claim 1 and incorporated herein) indicating an evaluation of performance of the second user(see Fig. 4, ¶ [0053] as described for the rejection of claim 1 and incorporated herein);
responsive to the determinations, transmitting prompt data  (e.g. via the user interface 142 to view information)) to the client machine (see Fig. 6, ¶ [0068] as described for the rejection of claim 1 and incorporated herein), the prompt data configured to be processed by the client machine to cause a prompt to be displayed at the client machine (see ¶ [0069] as described for the rejection of claim 1 and incorporated herein) , the prompt indicating availability of a record input request(see ¶ [0050] as described for the rejection of claim 1 and incorporated herein)
Johnson fails to explicitly teach by at least identifying one or more evaluative keywords;  and
responsive to receiving the record input request from the client machine: creating or updating a performance evaluation record as a second one or more data objects in  the database to store the evaluative information in association with user identification data identifying the second user, and sharing the textual input as feed item data in a feed item of a feed of a database system.  However Powers teaches by at least identifying one or more evaluative keywords (Col 7: Lines  6 -18 as described for the rejection of claim 1 and incorporated herein) ; and responsive to receiving the record input request from the client machine (Col 10: Lines 57-61, Col 11: Lines 38-53 as described for the rejection of claim 1 and incorporated herein),
creating or updating a performance evaluation record as a second one or more data objects in  the database to store the evaluative information in association with user identification data identifying the second user (Col 11: Lines 54-67 as described for the rejection of claim 1 and incorporated herein).

The combination of Johnson and Powers fail to explicitly teach and sharing the textual input as feed item data in a feed item of a feed of the database system.  However Forsythe teaches and  sharing the textual input as feed item data in a feed item of a feed of the database system (see Fig. 5, ¶ [0049]) as described for the rejection of claim 1 and incorporated herein).
The motivation to combine Forsythe with the combination of Johnson and Powers is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 14, the combination of Johnson, Powers, and Forsythe teaches wherein the record input request identifies contextual information from the feed related to the evaluative information (see Forsythe, Fig. 6, ¶ [0054] as described for the rejection of claim 3 and incorporated herein), and wherein the performance evaluation record 1s created or updated to further store the contextual information (see Forsythe, Fig. 6, ¶ [0054] as described for the rejection of claim 3 and incorporated herein).
The motivation to combine Forsythe with the combination of Johnson and Powers is described for the rejection of claim 3 and is incorporated herein.
In regard to claim 15, the combination of Johnson, Powers, and Forsythe teaches wherein the social media message does not include a request by the first user to evaluate the performance of the second user (mentoring function after the evaluation)(see Johnson  ¶ [0060]  as described for the rejection of claim 8 and is incorporated herein).
In regard to claim 16, Johnson teaches a non-transitory computer-readable medium storing computer-readable program code to be executed by one or more processors (see ¶ [0035] “ . . . Computer readable media can be any available media that can be accessed by computer 210 and includes both volatile and nonvolatile media, removable and non-removable media. By way of example, , the program code comprising instructions configured to cause  (see ¶ [0003],  Fig. 1, ¶ [0024], Fig. 2, ¶ [0033]) as described for the rejection of claim 1 and incorporated herein): storing textual input(see ¶ [0021] as described for the rejection of claim 1 and incorporated herein) of a social media message (see ¶ [0069] as described for the rejection of claim 1 and incorporated herein) as a first one or more data objects in a database (see ¶ [0052] as described for the rejection of claim 1 and incorporated herein), the social media message having been received from a client machine associated with a first one of a plurality of users  (see Fig. 1, ¶ [0029] as described for the rejection of claim 1 and incorporated herein);
processing the textual input (see ¶ [0042] as described for the rejection of claim 1 and incorporated herein), the processing of the textual input including: parsing data of the textual input (see ¶ [0050] as described for the rejection of claim 1 and incorporated herein),
determining that the parsed data of the textual input includes a reference to a second one of the users (e.g. athlete) (see ¶ [0051] as described for the rejection of claim 1 and incorporated herein), and determining, in the parsed data of the textual input (see ¶ [0054] as described for the rejection of , that the parsed data of the textual input includes evaluative information(see ¶ [0055] as described for the rejection of claim 1 and incorporated herein) indicating an evaluation of performance of the second user(see Fig. 4, ¶ [0053] as described for the rejection of claim 1 and incorporated herein);
responsive to the determinations, transmitting prompt data  (e.g. via the user interface 142 to view information)) to the client machine (see Fig. 6, ¶ [0068] as described for the rejection of claim 1 and incorporated herein), the prompt data configured to be processed by the client machine to cause a prompt to be displayed at the client machine (see ¶ [0069] as described for the rejection of claim 1 and incorporated herein) , the prompt indicating availability of a record input request(see ¶ [0050] as described for the rejection of claim 1 and incorporated herein)
Johnson fails to explicitly teach by at least identifying one or more evaluative keywords;  and
responsive to receiving the record input request from the client machine: creating or updating a performance evaluation record as a second one or more data objects in  the database to store the evaluative information in association with user identification data identifying the second user, and sharing the textual input as feed item data in a feed item of a feed of a database system.  However Powers teaches by at least identifying one or more evaluative keywords (Col 7: Lines  6 -18 as described for the rejection of claim 1 and incorporated herein) ; and responsive to receiving the record input request from the client machine (Col 10: Lines 57-61, Col 11: Lines 38-53 as described for the rejection of claim 1 and incorporated herein),
creating or updating a performance evaluation record as a second one or more data objects in  the database to store the evaluative information in association with user identification data identifying the second user (Col 11: Lines 54-67 as described for the rejection of claim 1 and incorporated herein).

The combination of Johnson and Powers fail to explicitly teach and sharing the textual input as feed item data in a feed item of a feed of the database system.  However Forsythe teaches and  sharing the textual input as feed item data in a feed item of a feed of the database system (see Fig. 5, ¶ [0049]) as described for the rejection of claim 1 and incorporated herein).
The motivation to combine Forsythe with the combination of Johnson and Powers is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 18, the combination of Johnson, Powers, and Forsythe teaches wherein the record input request identifies contextual information from the feed related to the evaluative information(see Forsythe, Fig. 6, ¶ [0054] as described for the rejection of claim 3 and incorporated herein), and wherein the performance evaluation record is created or updated to further store the contextual information(see Forsythe, Fig. 6, ¶ [0054] as described for the rejection of claim 3 and incorporated herein).
The motivation to combine Forsythe with the combination of Johnson and Powers is described for the rejection of claim 3 and is incorporated herein.
In regard to claim 19, the combination of Johnson, Powers, and Forsythe teaches wherein the social media message does not include a request by the first user to evaluate the performance of the second user (mentoring function after the evaluation)(see Johnson  ¶ [0060]  as described for the rejection of claim 8 and is incorporated herein).
In regard to claim 20, the combination of Johnson, Powers, and Forsythe teaches processing a second user request for performance evaluation records associated with the second user(see Johnson ¶ [0059] as described for the rejection of claim 11 and incorporated herein); and providing the performance evaluation records associated with the second user(see Johnson ¶ [0073] as described for , the performance evaluation records associated with the second user including the created or updated performance evaluation record (see Johnson ¶ [0073] as described for the rejection of claim 11 and incorporated herein).
In regard to claim 21, the combination of Johnson, Powers, and Forsythe teaches creating an employee performance review report for the second user based, at least in part, on the created or updated performance evaluation record (see Powers Col 3:Lines 49-66 “ . . .  The reports 44 may include both detail and summary reports. The detail reports provide information for members and elements of each member. In a particular embodiment, the detail reports include a productivity and quality report, a quality evaluation report, a productivity analysis report, a quality question report, a productivity element report, and a detail evaluation report. The productivity and quality report presents actual scores, maximum scores, and percentages of maximum for both quality and productivity by an evaluation date for each member with group averages for all hierarchical levels. The quality evaluation report presents notes, actual scores, maximum score, and percentages of maximum for each question of an evaluation with subtotals by performance areas, evaluation, member, and any additional hierarchical levels. The productivity analysis report presents actual scores, maximum score, and percentage of maximum for each equation of productivity analysis with subtotals by member and by any additional hierarchical levels . . .”).
The motivation to combine Powers with Johnson is described for the rejection of claim 1 and is incorporated herein.  Additionally, Powers provides the compilation of data for evaluation reports.
Claims 4 and 9 are  rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. 2013/0218310 A1; herein referred to as Johnson) in view of Powers et al. (U. S. 6901426 B1; herein referred to as Powers) on further view of Forsythe (U.S. 2015/0012490 A1; herein referred to as Forsythe) as applied to claims 1 – 3, 5, 8, 11 - 12, 14 – 16 and 18 – 21 in further view of Anderson et al. .
In regard to claim 4, the combination of Johnson, Powers, and Forsythe fails to explicitly teach wherein the social media message includes a comment regarding a particular post of the feed, and wherein the contextual information includes feed item information of the particular post or of one or more further comments regarding the particular post.  However Anderson teaches wherein the social media message includes a comment regarding a particular post of the feed (see ¶ [0008] “ . . .  it will also be understood that such a diverse set of multimedia tools and features (involving various files, posts, news feeds, photographs, audio clips, video clips, coupons, polls, quizzes, etc.) to publish content in social media pages, in combination with a wide array of social media systems (for example, FACEBOOK.TM., TWITTER.TM., LINKEDIN.TM., to name a few), creates an overwhelming multitude of options for social media page owners. To complicate matters, social media systems have disparate demographic and psychographic characteristics, and differ on rules, policies and standards on accessing published content. Consequently, when publishing new content on top of content that has already been published, performance evaluation (e.g., how well certain content resonates with viewers, users, or members of a given social media page) of published content on a social media page is crucial in understanding impact of such content. Such an evaluation saves time and valuable resources to individuals and/or organizations enabling them to publish quality content on social media pages, targeted at achieving an impact on users who review such pages. An ideal evaluation should not consume too much time, and should be able to be performed easily by individuals with minimal technical skills, and further can be repeated more than once, as necessary. Clearly, outcomes or results of an evaluation should comprise meaningful qualitative as well as quantitative performance measures that will depend on engagements and interactions of users with respect to a social media page. Since engagements and interactions are key to analyze the impact of social media pages, these measures can be used to determine various statistics that will determine the effectiveness of published content on social media pages. Examples of such engagements and interactions might include fan comments . . .”), and wherein the contextual information includes feed item information of the particular post or of one or more further comments regarding the particular post (see ¶ [0059] “ . . .criteria and parameters include (but not limited to) various numerical parameters such as number of posts by a page owner, number of followers of a page, number of fans of a page owner, number of comments made by users, number of posts that were preferred ("liked") by users and various other numerical engagement parameters, usage of multimedia tools in posts, evidence of questionable fan activity including presence of bad words or links in a social media page, and various other user engagement related attributes in a social media page . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a method and system  involved in developing an objective basis of evaluating the effectiveness of published content on social media pages, for purposes of enriching content in social media pages, thereby creating increased engagements and interaction among users of social media pages, as taught by Anderson, into a method and system for an athletic development system where users can evaluate the performance and potential marketability of athletes participating in the system, wherein the performance evaluation stores an organizational structure, a view and a class of services for the user wherein the organizational structure includes a plurality of levels and a plurality of members assigned to the levels, and specifies the levels and the members of the organizational structure to which the user is allowed access, and the evaluation data is atomically structured and transformed for statistical evaluation as taught by the combination of Johnson, Powers, and Forsythe.  Such incorporation utilizes social media techniques to share the evaluation data.
In regard to claim 9, the combination of Johnson, Powers, and Forsythe fails to explicitly teach wherein the social media message is a comment regarding a particular post of the feed (see ¶ [0008] “ . . .  it will also be understood that such a diverse set of multimedia tools and features (involving various files, posts, news feeds, photographs, audio clips, video clips, coupons, polls, quizzes, etc.) to publish , the particular post including a status update attributed to the second user (see ¶ [0052] “ . . .  rather than simply displaying the previously-stored results from a previous evaluation, the SMPE updates the results to reflect updated content associated with the social media page (as obtained via steps 416-432, described below). For example, regardless of whether an evaluation has been performed previously, the SMPE may determine a new evaluation for the given page (again, based on new or updated content), and display that new evaluation to a system user. Then, the new evaluation can be compared to 
The motivation to combine Anderson with the combination of Johnson, Powers, and Forsythe is described for the rejection of claim 4 and is incorporated herein.  Additionally, Anderson enables a post to include status of a user (for example an athlete of the combined platform).
Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. 2013/0218310 A1; herein referred to as Johnson) in view of Powers et al. (U. S. 6901426 B1; herein referred to as Powers) on further view of Forsythe (U.S. 2015/0012490 A1; herein referred to as Forsythe) as applied to claims 1 – 3, 5, 8, 11 - 12, 14 – 16 and 18 – 21 in further view of Levien et al. (U.S. 2013/0081053 A1; herein referred to as Levien.
In regard to claim 7, the combination of Johnson, Powers, and Forsythe teaches wherein determining that the parsed data of the textual input includes the evaluative information (see Johnson ¶ [0055] as described for the rejection of claim 1 and is incorporated herein).
The combination of Johnson, Powers, and Forsythe fails to explicitly teach includes performing pattern recognition on the parsed data of the textual input.   However Levien teaches performing pattern recognition on the parsed data of the textual input (see ¶ [0103] “ . . . he analyzing operation 2205A also may include an operation 604 depicting performing pattern recognition on the parsed task of acquiring data (e.g., FIG. 2B shows a parsed data recognition module 273 depicting performing pattern recognition (e.g., comparing the parsed text, e.g. "Wal-Mart" to determine that a "Wal-Mart" is a store") on the parsed task of acquiring data . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a method and system for receiving request data including a request to carry out a task of acquiring data, and acquiring one or more subtasks related to the task of acquiring data, using pattern recognition as taught by Levien, into a method and system for an athletic .
Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. 2013/0218310 A1; herein referred to as Johnson) in view of Powers et al. (U. S. 6901426 B1; herein referred to as Powers) on further view of Forsythe (U.S. 2015/0012490 A1; herein referred to as Forsythe) as applied to claims 1 – 3, 5, 8, 11 - 12, 14 – 16 and 18 – 21 in further view of  Yokota et al. (U.S. 2009/0012830 A1; herein referred to as Yokota).
In regard to claim 10, the combination of Johnson, Powers, and Forsythe teaches wherein the processing of the textual input (see Johnson ¶ [0042] as described for the rejection of claim 1 and is incorporated herein).
The combination of Johnson, Powers, and Forsythe fails to explicitly teach further includes determining that at least a threshold amount of the parsed data of the textual input consists of the one or more evaluative keywords.  However Yokota teaches further includes determining that at least a threshold amount of the parsed data of the textual input consists of the one or more evaluative keywords (see ¶ [0026] “ . . . evaluates a similarity degree between a checklist of the checklist DB 1 and a work item of the work item DB 2, and associates the checklist with the work item both having the similarity degree equal to or more than a predetermined threshold. In addition, with respect to a calculation method of the similarity degree between texts, it is possible out of a known 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a method and system for extracting textual work items to determine whether an extraction condition is reached based on a threshold exceeds a relevant number of occurrences, as taught by Yokota, into a method and system for an athletic development system where users can evaluate the performance and potential marketability of athletes participating in the system, wherein the performance evaluation stores an organizational structure, a view and a class of services for the user wherein the organizational structure includes a plurality of levels and a plurality of members assigned to the levels, and specifies the levels and the members of the organizational structure to which the user is allowed access, and the evaluation data is atomically structured and transformed for statistical evaluation as taught by the combination of Johnson, Powers, and Forsythe.  Such incorporation enables an evaluation to be identified by the system and distinguished from other input textual data. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. 2013/0218310 A1; herein referred to as Johnson) in view of Powers et al. (U. S. 6901426 B1; herein referred to as Powers) on further view of Forsythe (U.S. 2015/0012490 A1; herein referred to as Forsythe) as applied to claims 1 – 3, 5, 8, 11 - 12, 14 – 16 and 18 – 21 in further view of Mosley et al. (U.S. 2014/0164073 A1; herein referred to as Mosley).
In regard to claim 22, the combination of Johnson, Powers, and Forsythe teaches wherein determining that the parsed data of the textual input includes the evaluative information  (see Johnson ¶¶ [0054-0055] as described for the rejection of claim 1 and incorporated herein).
The combination of Johnson, Powers, and Forsythe fails to explicitly teach includes: determining whether the parsed data of the textual input indicates recognition of an accomplishment or achievement of the second user.  However Mosley teaches includes: determining whether the parsed data of the textual input indicates recognition of an accomplishment or achievement of the second user (see ¶¶ [0052-0053]” . . . embodiments of the present invention dynamically monitor relevant data and systems to create recognition moments instantly as they are completed, thereby allowing employees to be quickly and efficiently recognized for their hard work. Indeed, in one particular embodiment, embodiments of the application module 110 further have the capabilities to dynamically detect the need to create recognition moments based on detected actions of employees through the monitoring of one or more internal or external systems even without a user having defined the parameters to monitor. Managers may be notified as soon as the application module 110 detects that an employee has completed a project or has received praise from a client, for example. The application module 110 may also suggest awards based on previous awards, where the suggested award may fittingly correspond with the level of achievement. In one embodiment, other employees who are simply working with the recognized employee may be notified of the recognized actions and may be asked to provide additional details to more formally recognize the employee. The employees that are selected to be notified may be based on the actions that are detected to be rewardable (e.g., others on the project team associated with a rewardable task), based on hierarchy of the company (e.g., org chart), based on the relationship with the rewardable employee (e.g., via the recognition graph discussed below), or combination thereof.  As illustrated in FIG. 5, in one exemplary embodiment, the user may also identify characteristics of the recognition moment associated with the award via user interface 500. The characteristics may include the extent to which the recipient's accomplishments are connected to their role, the level of effort (e.g., perseverance, determination) exhibited by the recipient, and the scope or impact of the recipient's effort at an individual, team, division/department, company, and/or external level. As seen in FIG. 5, the user may describe the characteristics of the recognition through a series of questionnaires 504, which may include questions that users may answer by selecting different options 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a method and system for creating recognition moments in real-time and generating recognition network graphs that represent the recognition connections throughout organizations, as taught by Mosley, into a method and system for an athletic development system where users can evaluate the performance and potential marketability of athletes participating in the system, wherein the performance evaluation stores an organizational structure, a view and a class of services for the user wherein the organizational structure includes a plurality of levels and a plurality of members assigned to the levels, and specifies the levels and the members of the organizational structure to which the user is allowed access, and the evaluation data is atomically structured and transformed for statistical evaluation as taught by the combination of Johnson, Powers, and Forsythe.  Such incorporation distinguishes recognitions of accomplishments that can be identified in the evaluative review.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/Examiner, Art Unit 2444